Title: General Orders, 22 August 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Thursday August 22d 1782
                     Parole  Massachusetts
                     Countersigns  Boston
                  Salem
                  Corporal Henry Beels and James Hill of the 1st Massachusetts regiment Lemuel Smith 2d do Thomas Fisher, James Clark, and James Anderson 3 do Barnabas Potter, and Daniel Blanchard 9th Massachusetts regiment Blowers, are to be sent to Major Villefranche commanding Engineer at Westpoint to follow his directions untill further orders.
                  A surgeon from the third and a Mate from the second Massachusetts regiment will join Colonel H. Jacksons regiment of Light infantry.
                  A Surgeon from the 5th Connecticut regiment, and a Mate from the 1st Massachusetts Brigade will join Colonel Webbs regiment.
                  The Mate of the 1st New York regiment will join Major Formans Battallion of Light Infantry.
                  The 5th Massachusetts regt for fatigue tomorrow.
               